United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Denver, CO, Employer
__________________________________________
Appearances:
John S. Evangelisti, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-442
Issued: August 28, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On December 23, 2011 appellant, through her attorney, filed a timely appeal from a
July 29, 2011 decision of an Office of Workers Compensation Programs’ (OWCP) hearing
representative, affirming a January 24, 2011 wage-earning capacity determination. The appeal
was docketed as No. 12-442. On appeal, appellant’s representative argues that the record does
not establish that OWCP properly selected a referee physician pursuant to 5 U.S.C. § 8123(a).
A review of the record indicates that OWCP accepted that appellant sustained a lumbar
sprain, permanent aggravation of degenerative disc disease, lumbar radiculopathy and bilateral
S1 joint dysfunction causally related to her federal employment. Appellant began receiving
compensation for total disability as of February 3, 2010. With respect to specific continuing
employment-related work restrictions, OWCP found a conflict in the medical evidence.1 The

1

FECA provides that, if there is a disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall make the
examination. 5 U.S.C. § 8123(a).

conflict was between a second opinion physician, Dr. John Douthit, an orthopedic surgeon, and
attending internists Dr. Shabana Jiwani and Dr. David Baez.2
To resolve the conflict, OWCP selected Dr. Jeffrey Sabin, a Board-certified orthopedic
surgeon, as a referee physician. The Board finds, however, that the record does not establish
whether Dr. Sabin was properly selected as a referee physician in accord with OWCP
procedures.
A physician selected by OWCP to serve as a referee should be one wholly free to make a
completely independent evaluation and judgment. In order to achieve this, OWCP has
developed specific procedures for the selection of referee physicians designed to provide
adequate safeguards against any possible appearance that the selected physician’s opinion was
biased or prejudiced. The procedures contemplate that referee’s will be selected on a strict
rotating basis through the Physicians Directory System (PDS) in order to negate any appearance
that preferential treatment exists between a particular physician and OWCP.3
It is well established that OWCP has an obligation to verify that it selected Dr. Sabin in a
fair and unbiased manner. It maintains records for this very purpose.4 The current record
includes only a March 25, 2009 ME023 report (Appointment Schedule Notification) that lists
Dr. Sabin as the selected physician. There are no other documents, screen captures or any other
evidence showing how the PDS system was used to properly select Dr. Sabin in accord with the
strict rotational system used to select a referee physician.
The Board has placed great importance on the appearance as well as the fact of
impartiality, and only if the selection procedures which were designed to achieve this result are
scrupulously followed may the selected physician carry the special weight accorded to an
impartial specialist.5 OWCP has not met its affirmative obligation to establish that it properly
followed its selection procedures in this case.6
The Board will remand the case to OWCP for proper selection of a referee physician.
After such further development as necessary, OWCP shall issue an appropriate decision.

2

Drs. Jiwani and Baez provided work restrictions that included no reaching above shoulder, no operating
machinery, no climbing, kneeling, bending, pushing or pulling. Dr. Douthit did not include these restrictions in his
November 17, 2008 report and work capacity evaluation. OWCP had referred to a conflict with attending physician
Dr. Jeffrey Kleiner, but Dr. Kleiner did not offer a specific opinion as to continuing employment-related work
restrictions.
3

See Raymond J. Brown, 52 ECAB 192 (2001).

4

M.A., Docket No. 07-1344 (issued February 18, 2008).

5

See D. M,. Docket No. 11-1231 ( issued January 25, 2012); D.L., Docket No. 11-660 (issued October 25, 2011).

6

An ME023 form is not sufficient documentation that OWCP properly followed its selection procedures. C.P.,
Docket No. 10-1247 (issued September 28, 2011), petition for recon. denied (issued May 15, 2012).

2

IT IS HEREBY ORDERED THAT the July 29, 2011 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded for further proceedings
consistent with this order of the Board.
Issued: August 28, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

